        Case 3:20-cv-05413-VC Document 32 Filed 01/18/21 Page 1 of 3



 1   TIFFANY CHEUNG (CA SBN 211497)
     TCheung@mofo.com
 2   SPENCER MCMANUS (CA SBN 322824)
     SMcManus@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522

 6   Attorneys for Defendant
     MAYVENN, INC.
 7
     TODD M. FRIEDMAN (CA SBN 216752)
 8   tfriedman@toddflaw.com
     ADRIAN R. BACON (CA SBN 280332)
 9   abacon@toddflaw.com
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
10   21550 Oxnard Street, Suite 780
     Woodland Hills, CA 91367
11   Telephone: 323.306.4234
     Facsimile: 866.633.0228
12
     Attorneys for Plaintiff
13   TRACY THOMPSON

14
                                  UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN FRANCISCO DIVISION
17

18
     TRACY THOMPSON, individually, and on                    Case No.   3:20-cv-05413-VC
19   behalf of other members of the general public
     similarly situated,                                     STIPULATION AND
20                                                           [PROPOSED] ORDER TO SET
                           Plaintiff,                        BRIEFING SCHEDULE FOR
21                                                           MOTION TO DISMISS AND
            v.                                               CONTINUE CASE
22                                                           MANAGEMENT CONFERENCE
     MAYVENN, INC.,
23                                                          AS MODIFIED
                           Defendant.
24

25

26

27

28

     STIPULATION & [PROPOSED] ORDER TO SET BRIEFING SCHEDULE ON MOTION TO DISMISS & CONTINUE CMC
     CASE NO. 3:20-cv-05413-VC                                                                     1
     sf-4411183
        Case 3:20-cv-05413-VC Document 32 Filed 01/18/21 Page 2 of 3



 1                             STIPULATION AND [PROPOSED] ORDER

 2          Pursuant to Northern District of California Local Rule 6-2 and 7-12, Plaintiff Tracy

 3   Thompson (“Plaintiff”) and Defendant Mayvenn, Inc. (“Mayvenn”), by and through their

 4   undersigned counsel, stipulate as follows:

 5          WHEREAS, Plaintiff filed the Complaint in this action on August 5, 2020;

 6          WHEREAS, Plaintiff sent Mayvenn a waiver of service on September 29, 2020, and

 7   Mayvenn agreed to waive service that same day;

 8          WHEREAS, the parties previously stipulated under Local Rule 6-1(a) to extend

 9   Mayvenn’s time to respond to the Complaint up to and including January 29, 2021 (ECF No. 30)

10   to allow the parties an opportunity to confer about Plaintiff’s allegations and Defendant’s

11   defenses to the claims asserted;

12          WHEREAS, Mayvenn intends to file a potentially dispositive motion to dismiss the

13   Complaint, and the parties have agreed on a briefing schedule for that motion;

14          WHEREAS, paragraph 13 of this Court’s Standing Order for Civil Cases provides that the

15   parties may stipulate to continue the initial case management conference to 13 days after the

16   hearing on a potentially dispositive motion to dismiss;

17          THEREFORE, IT IS AGREED AND STIPULATED by the parties, through their counsel,

18   that the briefing schedule for Mayvenn’s motion to dismiss shall be as follows:

19               Mayvenn’s Motion to Dismiss:            February 5, 2021

20               Plaintiff’s Opposition:                 February 26, 2021

21               Mayvenn’s Reply:                        March 12, 2021

22               Hearing:                                April 1, 2021

23          IT IS FURTHER STIPULATED that, subject to the Court’s approval, the initial case

24   management conference in this matter shall be continued from January 26, 2021 to April 14, 2021

25   at 10:30 a.m.

26          ///

27          ///

28          ///

     STIPULATION & [PROPOSED] ORDER TO SET BRIEFING SCHEDULE ON MOTION TO DISMISS & CONTINUE CMC
     CASE NO. 3:20-cv-05413-VC                                                                       2
     sf-4411183
Case 3:20-cv-05413-VC Document 32 Filed 01/18/21 Page 3 of 3
